Citation Nr: 1632594	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  13-15 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a psychiatric disorder; to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In March 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issue on appeal was characterized by the RO as entitlement to service connection for PTSD; however, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board notes that there appear to outstanding VA and private medical records that may be relevant to the claims on appeal.  In this regard, the Veteran submitted April 2011 and December 2013 evaluations from his private psychologist.  The December 2013 report references over 30 individual psychotherapy sessions since April 2011, yet none of those treatment records are associated with the claims file.  Moreover, at his March 2016 hearing, the Veteran recalled audiological treatment through the VA healthcare system in the early 1970s, as well as an upcoming VA audiological appointment in late March 2016.  However, those VA audiological treatment records are not in the file.  Therefore, on remand, the AOJ should attempt to obtain any outstanding, relevant VA and private medical records.

The Board also notes that the Veteran was afforded a VA examination in February 2011 in connection with his claims for service connection for bilateral hearing loss and tinnitus.  The examiner diagnosed him with bilateral hearing loss and tinnitus, yet the audiogram results only revealed left ear hearing loss for VA purposes.  The October 2010 private audiological evaluation similarly shows left ear hearing loss for VA purposes, but not right ear hearing loss.  Nevertheless, the February 2011 VA examiner did address the availability of hearing protection in service or after service.  In this regard, the Veteran testified that he had some degree of hearing protection from his gear as a firefighter following service.  In addition, the Board notes that the October 2010 private audiologist did not provide any rationale to support her opinion.  Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any hearing loss and tinnitus that may be present.

With regard to an acquired psychiatric disorder, the Veteran has asserted that he has PTSD based on combat service in Vietnam.  While he is in receipt of the Air Medal, neither the citation for that medal nor the Veteran's personnel file makes any reference to a "V" device.  The Veteran's representative has also submitted a negative response from the National Records Personnel Center (NPRC) regarding the award of the Combat Infantryman's Badge, yet referred to that award as "pending" at the March 2016 hearing.  As the Veteran's combat status is currently unverified, a remand is also required for research of the stressor described in his February 2011 stressor statements.  Moreover, on remand, the Veteran will have the opportunity to submit the result of any pending action related to the possible receipt of the Combat Infantryman's Badge.  

Finally, the March 2011 VA examiner diagnosed the Veteran with an adjustment disorder with depressed mood, and the private psychologist diagnosed him with PTSD and intermittent explosive disorder.  The VA examiner did not perform any testing on the PTSD subscales.  While the private examiner did use such testing, he based the diagnosis on an unverified stressor.  The Board notes that a VA psychiatrist or psychologist must confirm that the claimed stressor is adequate to support a diagnosis of PTSD when the claim is based on the fear of hostile military or terrorist activity. See 38 C.F.R. § 3.04(f).  Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any acquired psychiatric disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any hearing loss, tinnitus, and psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  This request should specifically include any records from A&W Psychological Services for treatment since April 2011 and Garden State Hearing and Balance Center for treatment since October 2010.  

The AOJ should also secure any outstanding, relevant VA medical records, to include any audiological records from the Philadelphia VAMC or Newark VAMC in the 1970s and all records from the East Orange VAMC and Brick CBOC for treatment since September 2015.  

2.  The AOJ should then take all appropriate steps to verify the Veteran's claimed stressor, to include contacting the NPRC, the Records Management Center, the Joint Services Records Research Center, or any other appropriate source to request the unit records or any other appropriate documentation addressing participation in combat in Vietnam.  

In this regard, the Veteran has reported his participation in combat on November 1, 1966, with his unit at that time, D Troop, 1/9th Cavalry, 1st Cavalry Division.  His February 2011 stressor statements further specified the name of a man killed in action and a second man wounded in action.  In attempting to verify these stressors, the AOJ should review the Veteran's February 2011 stressor statements and March 2016 testimony.  

3.  After obtaining any outstanding VA and private treatment records, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss or tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service VA and private medical records, and statements.  

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison, and he or she or she should provide an interpretation of any audiometric findings contained on a graph.  In this regard, the Veteran's November 1965 entrance audiogram occurred prior to the ISO-ANSI conversion, but his November 1967 separation audiogram occurred after this conversion.  

The Veteran has contended that he has hearing loss and tinnitus that are due to military noise exposure, specifically through his service in Vietnam.  His personnel file documents service in Vietnam from June 1966 through May 1967, and he worked as both a driver and a loader while deployed there.  In March 2016, he also testified as to working as a gunner and using heavy artillery while deployed to Vietnam in addition to noise exposure on the firing range in basic training prior to deploying for Vietnam.  The Veteran has also testified that his tinnitus had its onset in service.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current hearing loss and tinnitus is causally or etiologically related to his military service, including noise exposure therein.  

In so doing, the examiner should discuss the medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus that result from noise exposure generally present or develop in most cases, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After obtaining any outstanding VA and private treatment records and making all necessary attempts to verify the claimed stressors, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include PTSD subscales.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service.  

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner should be instructed that only these events, as well as any combat-related stressors or stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity or a combat-related stressor.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.  

5.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

